EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 1, line 3, “walls and,” has been changed to --walls, and--.
In claim 11, line 3, “walls and,” has been changed to --walls, and--.
In claim 17, line 1, “10” has been changed to --11--.

	The above change is made to correct a typographical error so that the case could be passed to issue without needless delay.

2. 	The following is an examiner's statement of reasons for allowance: there is no teaching or suggestion in the prior art of record for a pipette tip tray comprising a base, a pipette tip receptacle plate associated with the base, a sheet, and an array of pipette tips.  The base including a base bottom, walls, and a base interior; the base comprises a plurality of axially-disposed base ribs disposed on an interior surface of two or more of the walls, each of the base ribs comprises a proximal terminus, ribs in the base interior consist of the base ribs disposed on the interior surface of the two or more walls, and each of the base ribs does not contact another of the base ribs.  The pipette tip receptacle plate including an array of bores traversing the plate from a proximal surface to a distal surface, and a plurality of plate ribs disposed on the distal surface of the plate; each of the plate ribs comprises a distal edge and two opposing side edges, and at least a portion of the proximal terminus of each of at least a subset of the base ribs contacts a portion of the distal edge of a plate rib.  The sheet including an array of holes concentric with bores in the array of bores in the plate, the distal surface of the sheet contacts a proximal surface of the plate, and each of the pipette tips in the array of pipette tips comprises an exterior surface is disposed in a hole in the array of holes of the sheet and is disposed in a bore of the array of bores of the plate as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUAN K BUI/
Primary Examiner, Art Unit 3736